DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 22, 2021 has been entered.
Response to Arguments
This Office Action is in response to the amendment filed on February 22, 2021.  As directed by the amendment, Claim 18 has been amended.  Claims 18-37 are pending in the instant application.
Regarding the Office Action filed August 19, 2020:
Applicant has resolved all objections to the claims.  Therefore, those objections have been withdrawn.
Applicant’s arguments regarding the 35 USC 103 rejection have been fully considered but they are not persuasive.
Regarding Ikei, Applicant argues that since Ikei has a gap between the disk 88 and chamber 86, stopping flow or pressure is not possible for this system (Remarks: Pages 14-15).
Examiner respectfully disagrees with this argument.  Ikei discloses that the base pressure is adjustable from 0 to 15 cm H2O (paragraph 0033), the insufflation pressure can be set in the 
Regarding Brand, Applicant argues Brand does not disclose the claimed invention of Claim 18 and that the present invention is actively stimulating mucus to induce fluidification and drainage without a cough (Remarks: Pages 18-19).
Examiner respectfully disagrees with this argument.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., stimulating mucus to induce fluidification and drainage without a cough) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Applicant is not claiming that the device can perform all of its actions without producing a cough.  Because of this, both Ikei and Brand still reads on the claims.  Additionally, Applicant’s amendments are addressed by another prior art.  See 35 USC 103 rejection below for more details.
Applicant’s arguments regarding the 35 USC 103 rejection have been considered but are moot because the new ground of rejection does not rely on any reference or interpretation applied in the prior rejection of record for any teaching or matter specifically challenged in the 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 18, 21, 22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Ikei et al. (US 2015/0174350) in view of Brand et al. (US 2018/0133418) and Kimm et al. (US 2011/0220107).

Ikei fails to disclose controlling the generator with a first determined frequency of the at least one determined frequency and a first duty cycle of the one or more duty cycles determined during a first part of said one or more expiration cycles and then with a second determined frequency of the at least one determined frequency and a second duty cycle of the one or more duty cycles during a second part of the one or more expiration cycles, the first determined frequency during the first part of the one or more expiration cycles being higher than the second determined frequency during the second part of the one or more expiration cycles and the first duty cycle during the first part of the one or more expiration cycles being shorter than the second duty cycle during the second part of the one or more expiration cycles such that the device is 
However, Brand, of the same field of endeavor, teaches systems and methods for controlling cough segmentation (paragraph 0004, Lines 1-3) including controlling the generator (14, Fig 1) with a first determined frequency (target frequency, paragraph 0034, Lines 11-20; adjustments to target frequency and target duty cycle may be made during the same exhalation, paragraph 0039; first target frequency determined during part of the exhalation) of the at least one determined frequency and a first duty cycle (target duty cycle, paragraph 0034, Lines 20-32; adjustments to target frequency and target duty cycle may be made during the same exhalation, paragraph 0039; first target cycle determined during part of the exhalation) of the one or more duty cycles determined during a first part of said one or more expiration cycles (adjustments to target frequency and target duty cycle may be made during the same exhalation, paragraph 0039; inhalation pressure level may ramp up or down according to a slope for any specified section of a phase, similar features may be available for exhalation phases, paragraph 0023) and then with a second determined frequency (target frequency, paragraph 0034, Lines 11-20; adjustments to target frequency and target duty cycle may be made during the same exhalation, paragraph 0039; second target frequency determined during part of the exhalation) of the at least one determined frequency and a second duty cycle (target duty cycle, paragraph 0034, Lines 20-32; adjustments to target frequency and target duty cycle may be made during the same exhalation, paragraph 0039; second target cycle determined during part of the exhalation) of the one or more duty cycles during a second part of the one or more expiration cycles (adjustments to target frequency and target duty cycle may be made during the same exhalation, paragraph 0039; inhalation pressure level may ramp up or down according to a slope for any specified section of a phase, 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller of Ikei with additional adjustment capabilities regarding frequency and duty cycle, as taught by Brand, to allow patients who cannot cough well enough to obtain the full benefits of coughing (Brand: paragraph 0003) and to further provide adaptability of the valve with a variety of patients.  The benefit of Brand allows the device to adapt better to a patient’s coughing and allows the device to segment the cough for further control of the valve.  Furthermore, allowing the target frequency and target duty cycle to change during the same exhalation allows the device to adapt better to any needed adjustments during the exhalation phase.
Ikei-Brand combination fails to teach the first determined frequency during the first part of the one or more expiration cycles being higher than the second determined frequency during the second part of the one or more expiration cycles and the first duty cycle during the first part of the one or more expiration cycles being shorter than the second duty cycle during the second part of the one or more expiration cycles such that the device is configured to induce fluidification during the first part of the one or more expiration cycles and is configured to induce drainage during the second part of the one or more expiration cycles.
However, Kimm, of the same field of endeavor, teaches a system and method of insufflating-exsufflating a subject (Abstract) teaches the first determined frequency (frequency of 58 and/or 62, see Annotated Fig 2 below) during the first part of the one or more cycles (loosening routine 58 includes a plurality of loosening cycles, taking place over a cycle period, 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the operation of the device to have a more frequent, shorter duty cycle, pulse at the first part of the expiration cycle and a less frequent, larger duty cycle, pulse at the second part of the expiration cycle, as taught by Kimm, to enhance the amount of secretions extracted (Kimm: paragraph 0048) and since this is a known routine used for moving secretions up the airway (Kimm: paragraph 0023).  As shown by Kimm, 


    PNG
    media_image1.png
    775
    960
    media_image1.png
    Greyscale

Regarding Claim 21, Ikei-Brand-Kimm combination teaches the first part of the one or more expiration cycles (Brand: adjustments to target frequency and target duty cycle may be made during the same exhalation, paragraph 0039) comprises the first determined frequency of the order of 10 to 15 Hz (Ikei: flutter rate can be in the range of 0-20 Hz, paragraph 0059; Brand: target frequency can be from 1-10 Hz as well as any other suitable frequencies, paragraph 0034, Lines 11-20; target frequency of between 10 to 15 Hz can be selected) and the first duty cycle of the one or more duty cycles of 0.2 to 0.7 (Brand: target duty cycle can be 10% to 90% as well as In re Aller, 105 USPQ 233.  
Regarding Claim 22, Ikei-Brand-Kimm combination teaches the first part of the expiration cycles (Brand: adjustments to target frequency and target duty cycle may be made during the same exhalation, paragraph 0039) comprises the first determined frequency of 12 Hz (Ikei: flutter rate can be in the range of 0-20 Hz, paragraph 0059; Brand: target frequency can be from 1-10 Hz as well as any other suitable frequencies, paragraph 0034, Lines 11-20; target frequency of 12 Hz can be selected) and the first duty cycle of the one or more duty cycles of the order of 0.3 (Brand: target duty cycle can be 10% to 90% as well as any other percentages, paragraph 0034, Lines 20-32; target duty cycle of 30% can be selected) and the second part of In re Aller, 105 USPQ 233.  
Regarding Claim 24, Ikei-Brand-Kimm combination teaches the control circuit is configured to receive instructions from the operator or the patient to adjust a power of first depressions according to a patient or operator tolerance (Ikei: user can set the insufflation/exsufflation pressures, flow, and flutter, paragraph 0050; exsufflation pressure can be set in a range of 0-50 cm H2O, paragraph 0055; user can adjust the power of the flutter according to their preference or tolerance).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Ikei et al. (US 2015/0174350), Brand et al. (US 2018/0133418), and Kimm et al. (US 2011/0220107) as applied to Claim 18 above, and in further view of Nason et al. (US 2006/0178592) and Acker et al. (US 8,028,695).
Regarding Claim 19, Ikei-Brand-Kimm combination teaches the claimed invention of Claim 18.  Ikei-Brand-Kimm combination also teaches the negative pressure generator comprises a vacuum pump (Ikei: blower is acting as a vacuum pump since it causes negative flow at 18 which exhausts air to atmosphere at 56, paragraph 0040; the blower pumps air out) with a flow rate greater than 20 L/min (Ikei: flow rate can be up to 12.4 L/sec which is 744 L/min, paragraph 0039).
Ikei-Brand-Kimm combination fails to teach a vacuum descent capacity of at least 200 mbars and a sound trap.
However, Nason, of the same field of endeavor, teaches a system and method for controlling the flow rate of a gaseous sample in an exhaled breath analysis system (Abstract) including a pump (pump 40, paragraph 0031, Lines 1-8) that has a vacuum descent capacity (vacuum capacity or limits, paragraph 0031, Lines 1-8) of at least 200 mbars (pump has a maximum vacuum of 400 mbar, paragraph 0031, Lines 1-8) since having these vacuum capacities are known in the art and allow for further adaptability of the pump for different patients.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vacuum pump or blower of Ikei-Brand-Kimm combination to have a vacuum capacity of at least 200 mbars, as taught by Nason, since having these vacuum capacities are known in the art and allow for further adaptability of the pump for different patients.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a sound trap to of Ikei-Brand-Kimm-Nason combination, as taught by Acker, to avoid the ill effects from exposure to loud noises and avoid patient discomfort which can reduce the patient’s ability to recuperate (Acker: Column 1, Lines 50-61).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Ikei et al. (US 2015/0174350), Brand et al. (US 2018/0133418), and Kimm et al. (US 2011/0220107) as applied to Claim 18 above, and in further view of Kim et al. (US 2013/0255689).
Regarding Claim 20, Ikei-Brand-Kimm combination teaches the claimed invention of Claim 18.  Ikei-Brand-Kimm combination also teaches the control circuit comprises a pneumatic base (Ikei: 16, Fig 1), a valve (28 and/or 30, Fig 1), and a pressure sensor (Ikei: 120, Fig 1)
Ikei-Brand-Kimm combination fails to teach a solenoid valve.
However, Kim, of the same field of endeavor, teaches a direction switching valve unit and a cough assisting device (Abstract) including a solenoid valve (the direction switching valve is a solenoid valve, paragraph 0123) since solenoid valves can act as a direction switching valve (paragraph 0123) and are known in the art to be in ventilator devices associated with cough assistance.
.
Claims 23, 26, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Ikei et al. (US 2015/0174350), Brand et al. (US 2018/0133418), and Kimm et al. (US 2011/0220107) as applied to Claim 18 above, and in further view of Varney (US 2016/0136367).
Regarding Claim 23, Ikei-Brand-Kimm combination teaches the claimed invention of Claim 18.  Ikei-Brand-Kimm combination also teaches the control circuit is configured to adapt the one o more expiration cycles previously chosen by the operator or the patient (Ikei: software controls treatment cycles including exsufflation, paragraph 0049; automatic mode repeatedly initiates treatment cycles and user can set insufflation/exsufflation pressures, flow, and flutter in both manual and automatic mode, paragraph 0050; Brand: adjustment component may make adjustments to a target exhalation pressure threshold, target frequency, target duty cycle, and/or any combinations thereof, paragraph 0039).
Ikei-Brand-Kimm combination fails to teach adapting the expiration cycles according to results of an evaluated average stimulation duration.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a sensor with memory to the apparatus of Ikei-Brand-Kimm combination, as taught by Varney, to allow clinicians to assess whether or not the patient is using the device properly (Varney: paragraph 0005) and allow patients to assess their performance and store their performance.
Regarding Claim 26, Ikei-Brand-Kimm combination teaches the claimed invention of Claim 18.  Ikei-Brand-Kimm combination fails to teach a stopwatch configured to determine the duration of each of the one or more expiration cycles during which successive depressions are applied to the patient.
However, Varney, of the same field of endeavor, teaches a vibratory PEP respiratory therapy device (Abstract) including a stopwatch (20 may include a memory for recording the output and a display for providing information to the patient, paragraph 0024; 20 may include a 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a sensor with memory to the apparatus of Ikei-Brand-Kimm combination, as taught by Varney, to allow clinicians to assess whether or not the patient is using the device properly (Varney: paragraph 0005) and allow patients to assess their performance and store their performance.
Regarding Claim 27, Ikei-Brand-Kimm combination teaches the claimed invention of Claim 18.  Ikei-Brand-Kimm combination fails to teach a calculator configured, based on a depression value and the duration thereof measured at each cycle, to determine an average value 
However, Varney, of the same field of endeavor, teaches a vibratory PEP respiratory therapy device (Abstract) including a calculator (20 may include a memory for recording the output and a display for providing information to the patient, paragraph 0024; 20 may include a memory for recording the output and a display for providing information to the patient, information may include average frequency of vibration, day and time of therapy sessions, duration of therapy sessions, quality of exhalation breaths representing the average pressure or flow as derived from amplitude of sensed vibration, paragraph 0024; 20 is acting as a calculator since it calculates the average) configured, based on a depression value (the pressure or flow derived from the amplitude of the sensed vibration or the quality of the exhalation breaths, paragraph 0024) and the duration thereof measured at each cycle (duration of the therapy sessions or the frequency of vibration, paragraph 0024), to determine an average value of depression and an average duration of stimulation applied during all of the one or more expiration cycles to the patient (20 may include a memory for recording the output and a display for providing information to the patient, information may include average frequency of vibration, day and time of therapy sessions, duration of therapy sessions, quality of exhalation breaths representing the average pressure or flow as derived from amplitude of sensed vibration, paragraph 0024; 20 is capable of figuring out the average of the values collected) to allow clinicians to assess whether or not the patient is using the device properly (paragraph 0005) and allow patients to assess their performance and store their performance.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a sensor with memory to the apparatus of .
Claims 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Ikei et al. (US 2015/0174350), Brand et al. (US 2018/0133418), and Kimm et al. (US 2011/0220107)  as applied to Claim 18 above, and in further view of Varney (US 2016/0136367) and Blue et al. (US 2002/0195105).
Regarding Claim 28, Ikei-Brand-Kimm combination teaches the claimed invention of Claim 18.  Ikei-Brand-Kimm combination also teaches a communication device (Ikei: 24, Fig 1) and communication (Ikei: 24 communicates with 128, Fig 1) to a data control interface (Ikei: 128, Fig 1).  Ikei-Brand-Kimm combination fails to teach configured to send of an alert when the average duration of stimulation will mark a decrease of at least 20% for the patient.
However, Varney, of the same field of endeavor, teaches a vibratory PEP respiratory therapy device (Abstract) including configured to send of an alert regarding the average duration of stimulation (20 may include a memory for recording the output and a display for providing information to the patient, paragraph 0024; 20 may include a memory for recording the output and a display for providing information to the patient, information may include average frequency of vibration, day and time of therapy sessions, duration of therapy sessions, quality of exhalation breaths representing the average pressure or flow as derived from amplitude of sensed vibration, paragraph 0024; 20 sends an alert, notification, and/or indication to let the patient know about their average via a display) to allow clinicians to assess whether or not the patient is using the device properly (paragraph 0005) and allow patients to assess their performance and store their performance.

Additionally, Blue, of the same field of endeavor, teaches a method and apparatus for controlling oxygen delivery (Abstract) including configured to send an alert (processor 40a triggers an alarm, paragraph 0095) when the average duration of stimulation or flow rate (if the percentage change in actual average flow rate exceeds a predetermined amount of either as an increase or decrease in average flow rate, the alarm will be triggered, paragraph 0095) will mark a decrease for a patient to alert to the patient or medical personnel a malfunction of the device, low battery condition, or user breathing problem (paragraph 0050).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add an alert function with the controller of Ikei-Brand-Kimm-Varney combination, as taught by Blue, to alert to the patient or medical personnel a malfunction of the device, low battery condition, or user breathing problem (Blue: paragraph 0050).  This can become useful to alert to the patient whether or not they’re using the device properly since a decrease in the duration of stimulation may indicate that the device is not being used as often as prescribed.
Although Ikei-Brand-Kimm-Varney-Blue combination fails to teach the average duration of stimulation marking a decrease of at least 20% for a patient, it would have been obvious for one of ordinary skill in the art to modify the device to detect or mark a decrease of at least 20% for a patient since Blue already teaches that the alarm can be triggered for actual average flow 
Regarding Claim 29, Ikei-Brand-Kimm combination teaches the claimed invention of Claim 18.  Ikei-Brand-Kimm combination also teaches a communication device (Ikei: 24, Fig 1) being a touch pad (Ikei: 24 is a touch screen, Fig 1) and communication (Ikei: 24 communicates with 128, Fig 1) to a data control interface (Ikei: 128, Fig 1).  Ikei-Brand-Kimm combination fails to teach configured to send an alert when an average duration of stimulation decreases by at least 20% for the patient.
However, Varney, of the same field of endeavor, teaches a vibratory PEP respiratory therapy device (Abstract) including send an alert regarding the average duration of stimulation (20 may include a memory for recording the output and a display for providing information to the patient, paragraph 0024; 20 may include a memory for recording the output and a display for providing information to the patient, information may include average frequency of vibration, day and time of therapy sessions, duration of therapy sessions, quality of exhalation breaths representing the average pressure or flow as derived from amplitude of sensed vibration, paragraph 0024; 20 sends an alert, notification, and/or indication to let the patient know about their average via a display) to allow clinicians to assess whether or not the patient is using the device properly (paragraph 0005) and allow patients to assess their performance and store their performance.

Additionally, Blue, of the same field of endeavor, teaches a method and apparatus for controlling oxygen delivery (Abstract) including send an alert (processor 40a triggers an alarm, paragraph 0095) when the average duration of stimulation or flow rate (if the percentage change in actual average flow rate exceeds a predetermined amount of either as an increase or decrease in average flow rate, the alarm will be triggered, paragraph 0095) decreases for the patient to alert to the patient or medical personnel a malfunction of the device, low battery condition, or user breathing problem (paragraph 0050).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add an alert function with the controller of Ikei-Brand-Kimm-Varney combination, as taught by Blue, to alert to the patient or medical personnel a malfunction of the device, low battery condition, or user breathing problem (Blue: paragraph 0050).  This can become useful to alert to the patient whether or not they’re using the device properly since a decrease in the duration of stimulation may indicate that the device is not being used as often as prescribed.
Although Ikei-Brand-Kimm-Varney-Blue combination fails to teach the average duration of stimulation decreases by at least 20% for a patient, it would have been obvious for one of ordinary skill in the art to modify the device to detect or mark a decrease of at least 20% for a patient since Blue already teaches that the alarm can be triggered for actual average flow rate .
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Ikei et al. (US 2015/0174350), Brand et al. (US 2018/0133418), and Kimm et al. (US 2011/0220107) as applied to Claim 18 above, and in further view of Lazar et al. (US 2015/0297306).
Regarding Claim 25, Ikei-Brand-Kimm combination teaches the claimed invention of Claim 18.  Ikei-Brand-Kimm combination fails to teach the physiological interface is equipped with an RFID tag for patient tracking.
However, Lazar, of the same field of endeavor, teaches a pulmonary function testing system (Abstract) including a physiological interface (210, Fig 2A) equipped with an RFID tag (220, Fig 2A) for patient tracking (RFID tag stores a unique identifier and patient data, paragraph 0022) to identify whether or not an item has already been previously used by a patient and is now being reused for another patient or for the same patient (paragraph 0004).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a RFID tag to the mask of Ikei-Brand-Kimm combination, as taught by Lazar, to identify whether or not an item has already been previously used by a patient and is now being reused for another patient or for the same patient (Lazar: paragraph 0004).
Claims 30 and 34-36 are rejected under 35 U.S.C. 103 as being unpatentable over Ikei et al. (US 2015/0174350), Brand et al. (US 2018/0133418), and Kimm et al. (US 2011/0220107) as applied to Claim 18 above, and in further view of Parker et al. (US 2007/0157931).
Regarding Claim 30, Ikei-Brand-Kimm combination teaches the claimed invention of Claim 18.  Ikei-Brand-Kimm combination also teaches depending on a depression measured by a pressure sensor (Ikei: air pressure sensor measures of the pressure is out of range, paragraph 0061; Brand: comparison component compares pressure levels to pressure thresholds, paragraph 0037), is configured to adapt a power applied to the negative pressure generator to obtain a desired value of depression applied to the tracheobronchial mucus of the patient (Brand: adjustment component can do adjustments based on the comparison component and adjust target exhalation pressure threshold, target frequency, target duty cycle, and/or combinations thereof, paragraph 0039; pressure generator may be configured to adjust one or more parameters in substantial synchronization with breathing cycle, paragraph 0023, Lines 11-15).
Ikei-Brand-Kimm combination fails to teach a microcontroller card.
However, Parker, of the same field of endeavor, teaches a systems, methods, and devices for controlling delivery of aerosolized formulations to patients (Abstract) including a microcontroller card (microcontroller, paragraph 0102, Lines 12-20) to allow the controller to conveniently fit the ventilator circuit and to package the controller into a compact assembly (paragraph 0102, Lines 12-20).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller of Ikei-Brand-Kimm combination to be a microcontroller card, as taught by Parker, to allow the controller to conveniently fit the ventilator circuit and to package the controller into a compact assembly (Parker: paragraph 0102, Lines 12-20).

Regarding Claim 35, Ikei-Brand-Kimm-Parker combination teaches the microcontroller card is configured to lower the power applied to the negative pressure generator (Brand: adjustment component can do adjustments based on the comparison component and adjust target exhalation pressure threshold, target frequency, target duty cycle, and/or combinations thereof, paragraph 0039; pressure generator may be configured to adjust one or more parameters in substantial synchronization with breathing cycle, paragraph 0023, Lines 11-15; particular frequency is reduced, paragraph 0044) as soon as the duration of stimulation goes below a critical threshold during one of the one or more expiration cycles (Ikei: the exsufflation time can be set, paragraph 0056; user can set the flutter frequency, paragraph 0059; Brand: pressure level has a level 211 that needs to be reached, but the pressure level fails to reach level 211 for the third cough segment, in response, the frequency is lowered to allow more time for the pressure level to reach level 211, paragraph 0044; after a number of cough segments or the time at which the pressure level is not at level 211, the power or frequency is lowered to provide more time for the pressure level to reach level 211).

Regarding Claim 36, Ikei-Brand-Kimm-Parker combination teaches the microcontroller card enables increasing the power applied to the negative pressure generator (Brand: adjustment component can do adjustments based on the comparison component and adjust target exhalation pressure threshold, target frequency, target duty cycle, and/or combinations thereof, paragraph 0039; pressure generator may be configured to adjust one or more parameters in substantial synchronization with breathing cycle, paragraph 0023, Lines 11-15; user may set, select, and/or adjust the target exhalation pressure threshold, paragraph 0035) when the duration of stimulation exceeds the threshold during one of the one or more expiration cycles (Ikei: the exsufflation time can be set, paragraph 0056; user can set the flutter frequency, paragraph 0059; Brand: user may set, select, and/or adjust the target exhalation pressure threshold, paragraph 0035; user decides to adjust the settings after a period of time during expiration).
Although Ikei-Brand-Kimm-Parker combination fails to teach increase by 10% the power applied to the negative pressure generator when the duration of stimulation exceeds the threshold of 9 seconds during an expiration, it would have been obvious for one of ordinary skill in the art to have an increase of power at 10% or any other percentage value and to have a threshold of 9 seconds or any other duration of time since the user can select the frequency and time at which .
Claims 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over Ikei et al. (US 2015/0174350), Brand et al. (US 2018/0133418), Kimm et al. (US 2011/0220107), and Parker et al. (US 2007/0157931) as applied to Claim 30 above, and in further view of Benarrouch et al. (US 6,176,235).
Regarding Claim 31, Ikei-Brand-Kimm-Parker combination teaches the claimed invention of Claim 30.  Ikei-Brand-Kimm-Parker combination also teaches the microcontroller card is configured to adapt the power applied to the negative pressure generator (Brand: adjustment component can do adjustments based on the comparison component and adjust target exhalation pressure threshold, target frequency, target duty cycle, and/or combinations thereof, paragraph 0039; pressure generator may be configured to adjust one or more parameters in substantial synchronization with breathing cycle, paragraph 0023, Lines 11-15).  Ikei-Brand-Kimm-Parker combination fails to teach the microcontroller card is configured to adapt the power applied to the negative pressure generator to obtain the depression applied to the tracheobronchial mucus of the patient of between 40 and 100 millibars to a respiratory tract of the patient.
However, Benarrouch, of the same field of endeavor, teaches a device intended to the forced expectoration of the pulmonary mucus (Abstract) including obtain a depression (pressure drop of approximately 100 mbar that is adjustable by means of an electrovalve, Column 2, Lines 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Ikei-Brand-Kimm-Parker combination to have depressions at these particular ranges of pressure, as taught by Benarrouch, ) since these are known pressure drops for promoting expectoration (Benarrouch: Column 2, Lines 25-33).  Even if Ikei-Brand-Kimm-Parker-Benarrouch combination failed to teach particular ranges of pressure, it would have been obvious for one of ordinary skill in the art to adjust the pressure drop to fall within the particular ranges of pressure claimed by Applicant to adapt for different patients and different stimulations.  It would have also been obvious to try since Benarrouch allows for the adjustability of pressure drop which would include any value lower than 100 millibar.
Regarding Claim 32, Ikei-Brand-Kimm-Parker combination teaches the claimed invention of Claim 30.  Ikei-Brand-Kimm-Parker combination also teaches the microcontroller card is configured to adapt the power applied to the negative pressure generator (Brand: adjustment component can do adjustments based on the comparison component and adjust target exhalation pressure threshold, target frequency, target duty cycle, and/or combinations thereof, paragraph 0039; pressure generator may be configured to adjust one or more parameters in substantial synchronization with breathing cycle, paragraph 0023, Lines 11-15).  Ikei-Brand-
However, Benarrouch, of the same field of endeavor, teaches a device intended to the forced expectoration of the pulmonary mucus (Abstract) including obtain a depression (pressure drop of approximately 100 mbar that is adjustable by means of an electrovalve, Column 2, Lines 39-45) applied to the tracheobronchial mucus of the patient (mask is applied to patient, Fig 1; device provokes thixotropy of mucus, Column 2, Lines 25-33) of between 45 and 80 millibars to a respiratory tract of the patient (pressure drop of approximately 100 mbar that is adjustable by means of an electrovalve, Column 2, Lines 39-45; pressure drop goes from 100 millibars to 40 millibars which includes any pressure drop value in between, Fig 2) since these are known pressure drops for promoting expectoration (Column 2, Lines 25-33).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Ikei-Brand-Kimm-Parker combination to have depressions at these particular ranges of pressure, as taught by Benarrouch, ) since these are known pressure drops for promoting expectoration (Benarrouch: Column 2, Lines 25-33).  Even if Ikei-Brand-Kimm-Parker-Benarrouch combination failed to teach particular ranges of pressure, it would have been obvious for one of ordinary skill in the art to adjust the pressure drop to fall within the particular ranges of pressure claimed by Applicant to adapt for different patients and different stimulations.  It would have also been obvious to try since Benarrouch allows for the adjustability of pressure drop which would include any value lower than 100 millibar.

However, Benarrouch, of the same field of endeavor, teaches a device intended to the forced expectoration of the pulmonary mucus (Abstract) including obtain a depression (pressure drop of approximately 100 mbar that is adjustable by means of an electrovalve, Column 2, Lines 39-45) applied to the tracheobronchial mucus of the patient (mask is applied to patient, Fig 1; device provokes thixotropy of mucus, Column 2, Lines 25-33) of between 50 and 100 millibars to a respiratory tract of the patient (pressure drop of approximately 100 mbar that is adjustable by means of an electrovalve, Column 2, Lines 39-45; pressure drop goes from 100 millibars to 40 millibars which includes any pressure drop value in between, Fig 2) since these are known pressure drops for promoting expectoration (Column 2, Lines 25-33).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Ikei-Brand-Kimm-Parker combination to have depressions at these particular ranges of pressure, as taught by .
Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Ikei et al. (US 2015/0174350), Brand et al. (US 2018/0133418), and Kimm et al. (US 2011/0220107) as applied to Claim 18 above, and in further view of Fogelbrink (US 2013/0112202).
Regarding Claim 37, Ikei-Brand-Kimm combination teaches the claimed invention of Claim 18.  Ikei-Brand-Kimm combination fails to teach a dead man-type security remote control.
However, Fogelbrink, of the same field of endeavor, teaches a user interface for a breathing apparatus (Abstract) including a dead man type security remote control (9 must be touched before settings 8 can be changed, Fig 2; user can change breathing apparatus setting only if simultaneously touching the second touch area, paragraph 0014) to reduce the risk of unintentionally changing the breathing apparatus setting (paragraph 0014).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the user interface of Ikei-Brand-Kimm combination to have the dead man type security remote control feature, as taught by Fogelbrink, to reduce the risk of unintentionally changing the breathing apparatus setting (Fogelbrink: paragraph 0014).  This can be especially important when small changes to the settings of the device can drastically impact the patient who may be in critical condition.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN THAI-BINH KHONG whose telephone number is (571)272-1857.  The examiner can normally be reached on Monday to Thursday 9:00 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/JAN CHRISTOPHER L MERENE/Primary Examiner, Art Unit 3773